DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2018/0128286) in view of Alizadeh (6,139,265).
Regarding claims 1, 11-12, Schafer et al. in figures 2-6, disclose a ventilation device and a method for prevent turbulence of a motor vehicle. The device comprises an air passage (F) for air set in forced movement by suction, a support for a motor-fan unit. The support includes a housing (14), which receives the motor-fan unit and a peripheral region defining an opening. The housing being arranged substantially in the center of the being arrange substantially in the center of the opening. The opening defining a border. Shafer et al. fail to show at least one anti-turbulence shield arranged to be placed in the air passage at a location.
 	Alizadeh in figures 1-15, disclose a stator fan comprising an air passage (an outer ring 2, in figure 1, defines a circular passage for flow of air), at least one anti- turbulence shield or stator blade (9), which is reduce turbulence. The at least one anti-turbulence shield is disposed at the border. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shafer et al. by further comprising the stator place disclosed by Alizadeh in order to reduce the turbulence and maximize the total air flow which is distributed across the air flow passage.
 	Regarding claim 2, Shafer et al. in combination with Alizadeh disclose the support including at least one arm for mechanically holding the motor. The anti-turbulence shield of Alizadeh when combine with Shafer et al., which is being arranged to prevent turbulence from forming upon contact with the at least one arm.
 	Regarding claim 5, Shafer et al. disclose the at least one arm connecting the housing ta the peripheral region.
 	Regarding claim 6, Alizadeh in figures 1-3, disclose the at least one arm comprising a plurality of arms and the least one turbulence shield, which is disposed adjacent to one or more of the arms and not adjacent to one or more of the arm.
 	Regarding claim 7, Shafer et al. in figures 2-6, disclose the opening, which is substantially circular shape and the border is circular.
 	Regarding claim 8, Alizadeh in figure 11, disclose the at least one turbulence shield, which is arranged between two consecutive arms.
 	Regarding claim 9, Alizadeh in figure 5, disclose the at least one turbulence shield comprising a face, which is opposed a circular of air flow and having the shape of a tongue.
 	Regarding claim 10, Alizadeh in figures 5-6, disclose the at least one turbulence shield, which is disposed at a distance from blades of a fan at least equal to a distance between the at least one arm and the blades of the fan.
 	Regarding claim 13, Alizadeh in figures 1-6, disclose the step of identifying one or more areas of strong turbulence and high air velocities in the forced air passage, by numerical simulation or by real-life testing and placing in the one or more areas the at least one anti-turbulence shield so as to prevent turbulence from forming or to limit the one or more areas, so as to reduce the noise generated by the circulation of air.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/           Primary Examiner, Art Unit 3618